Name: COMMISSION REGULATION (EC) No 3596/93 of 21 December 1993 fixing the standard values to be used in calculating the financial compensation and the advance pertaining thereto in respect of fishery products withdrawn from the market during the 1994 fishing year
 Type: Regulation
 Subject Matter: tariff policy;  agricultural activity;  trade policy;  cooperation policy;  public finance and budget policy
 Date Published: nan

 No L 330/10 Official Journal of the European Communities 30. 12. 93 COMMISSION REGULATION (EC) No 3596/93 of 21 December 1993 fixing the standard values to be used in calculating the financial compensation and the advance pertaining thereto in respect of fishery products withdrawn from the market during the 1994 fishing year Whereas the standard value deductible should therefore be the value applied in that Member State ; Whereas the abovementioned provisions are equally applicable to the advance on the financial compensation provided for in Article 6 ( 1 ) of Regulation (EEC) No 3902/92 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products ('), as last amended by Regulation (EEC) No 1891 /93 (2), and in particular Article 12 (6) thereof, Whereas Article 12 of Regulation (EEC) No 3759/92 provides for the payment of financial compensation to producers' organizations which intervene, on certain conditions, in respect of the products listed in Annex I (A) and (D) to that Regulation ; whereas the amount of such financial compensation must be reduced by standard values in the case of products intended for purposes other than human consumption ; Whereas Commission Regulation (EEC) No 1501 /83 (3) specifies the ways in which the products withdrawn must be disposed of ; whereas the value of such products must be fixed at a standard level for each of these modes of disposal, taking into account the average receipts which may be obtained from such disposal ; Whereas, on the basis of the relevant information on this value, it should be fixed for the 1994 fishing year as shown in the Annex hereto ; Whereas, pursuant to Article 7 of Commission Regulation (EEC) No 3902/92 (4), the body responsible for payment of the financial compensation is that of the Member State in which the producers' organization was recognized ; HAS ADOPTED THIS REGULATION : Article 1 The standard values to be used in calculating the financial compensation and the advance pertaining thereto in respect of products withdrawn by producers' organizations and used for purposes other than human consumption shall be for the 1994 fishing year as shown in the Annex hereto for each of the uses indicated therein . Article 2 The standard value to be deducted from the financial compensation and the advance pertaining thereto shall be that applied in the Member State in which the producers' organization was recognized. Article 3 This Regulation shall enter into force on 1 January 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1993 . For the Commission Yannis PALEOKRASSAS Member of the Commission (') OJ No L 388, 31 . 12. 1992, p. 1 . (2) OJ No L 172, 15. 7. 1993, p. 1 . (3) OJ No L 152, 10. 6. 1983, p. 22. O OJ No L 392, 31 . 12. 1992, p. 35. 30 . 12. 93 Official Journal of the European Communities No L 330/11 ANNEX Use of products withdrawn ECU/tonne 1 . Used as animal feed after drying and cutting up or processing into meal : (a) herring of the species Clupea harengus and mackerel of the species Scomber scombrus and Scomber japonicus :  United Kingdom, Denmark, Germany 40  other Member States 15 (b) for shrimps of the species Crangon crangon :  all Member States 10 (c) for other products :  Denmark 35  United Kingdon, Portugal 15  other Member States 10 2. Used otherwise than as under animal feed (bait included) : (a) Sardines of the species Sardina pilchardus and anchovy (Engraulis spp.)  all Member States 20 (b) for other products :  Ireland, United Kingdom 20  other Member States 40 3. Used for purposes other than animal feed 0